DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 28 June 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 10-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afergan et al. (US 2008/0155061) and further in view of Issa (US 7,730,216) and further in view of Deaton, Jr. et al. (US 5,790,553).

Regarding claim 1, Afergan et al. teaches: A cloudless infrastructure of devices comprising: 
a plurality of core network nodes, each of the plurality of core network nodes comprising a computing device in communication with each other of the plurality of core network nodes to share resources among the plurality of core network nodes (¶ 15, “a distributed computer system 100 is configured as a CDN and is assumed to have a set of machines 102a-n distributed around the Internet. Typically, most of the machines are servers located near the edge of the Internet, i.e., at or adjacent end user access networks”); 
a plurality of first layer node devices each in communication with each of the plurality of core network nodes (¶ 20, “one or more peers of a P2P network are used as edge servers or edge server regions of the CDN”); and 
a plurality of second layer node devices each in communication with each of the plurality of first layer node devices (¶ 21, “P2P network 300 comprises peer machine 302 and peer machine 304, and peer 302 forms part of the CDN or has the ability to access and use given CDN infrastructure or components or data”; ¶ 22, “the CDN mapping system (or components thereof) as described generally above are provided to facilitate mapping a given peer to a nearest peer (in the P2P network) when the given peer desires to obtain given content from another peer”). 
Afergan et al. does not teach, however, Issa et al. teach: each of the plurality of first layer node devices and each of the plurality of second layer node devices are: 
associated with a network layer identifier n corresponding to a layer of computing devices of the cloudless infrastructure (col. 6:26-35, “originating node 10 selects three users in an initial distribution list, corresponding to level one (1) nodes 12a, 12b and 12c”); and 
limited in logical connections for sharing network resources to other node devices (col. 6:30-40, “Level one recipients 12a, 12b and 12c are then free to distribute to any entity they wish that is not specifically blocked by the originating node. For example, in accordance with a second level of content distribution as illustrated in FIG. 1, level one recipient 12a may choose to send the selected digital content to level two (2) recipient 14a”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of each of the plurality of first layer node devices and each of the plurality of second layer node devices are: associated with a network layer identifier n corresponding to a layer of computing devices of the cloudless infrastructure; and limited in logical connections for sharing network resources to other node devices, as taught by Issa et al., in the same way to the first and second layer node devices, as taught by Afergan et al.. Both inventions are in the field of hybrid P2P networks, and combining them would have predictably resulted in “sharing of digital content among networked users … for internal and/or external access via a virtual peer”, as indicated by Issa et al. (col. 1:8-13).
Afergan et al. and Issa et al. do not teach, however, Deaton, Jr. et al. discloses: a network layer identifier integer value n, wherein logical connections are limited for sharing network resources with an n+1 network layer identifier and an n-1 network layer identifier (Figure 3 and col. 6:38-67, “Immediately above the physical layer entities 317 and 318 are the data link layer entities 314 and 316 at layer (N-1) are shown connected to network layer entities 304 and 306, respectively, at layer (N) through service access points 310 and 312, respectively” and “In order to receive management functions from a higher layer directory services entity 300 at layer (N+1), network layer entity 304 is connected to directory services entity 300 through a standard OSI service access point 302”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of a network layer identifier integer value n, wherein logical connections are limited for sharing network resources with an n+1 network layer identifier and an n-1 network layer identifier, as taught by Deaton, Jr. et al., in the same way to the layer node devices, as taught by Afergan et al. and Issa et al.. Both inventions are in the field of P2P networks, and combining them would have predictably resulted in “a layered protocol data transmission architecture such as the Open Systems Interconnection (OSI) model”, as indicated by Deaton, Jr. et al. (col. 1:11-13).

Regarding claim 2, Issa teaches: one of the plurality of first layer node devices: obtains, based on a request for a service from one of the plurality of second layer node devices, the service from one of the plurality of core network nodes; and transmits the service to the one of the plurality of second layer node devices (col. 13:49-56, “the aggregation node 38 may serve content discovery requests from participating nodes or nodes external to the virtual peer or the social network by using the metadata catalog. When aggregation node 38 aggregates content as opposed to just content metadata, aggregation node 38 may selectively cache all or a portion of the content shared by the participating peers in order to efficiently serve content requests”).

Regarding claim 3, Issa teaches: the one of the second layer node devices provides an interface for a requesting device to receive a shareable resource of the infrastructure, the one of the second layer node devices receiving a request from the requesting device to receive the shareable resource (col. 4:1-8, “When the peers associated with each content sharing node are activated and connected to the aggregation node, the aggregation node is configured for collecting digital content and/or metadata about such content from such nodes. A user interface associated with the client may then provide visual information to a client user, including a list of digital content that is shared among the content sharing nodes in the social network”).

Regarding claim 5, Issa teaches: the request for the shareable resource from the one of the plurality of second layer node devices is received at one of the plurality of first layer node devices in response to the request from the requesting device to receive the shareable resource of the infrastructure (¶ 19, “a low level name server in the region may use a first map to decide which region should receive the request (this may or may not be the region to which the top level delegated the request); this low level name server in the selected region then can use a second map to select an edge server Web proxy within the region to handle the request”).

Regarding claim 6, Issa teaches: the plurality of core network nodes is associated with a network layer identifier value of zero (col. 6:20-25, “originating node 10 designates a level limit of three levels, which means that the selected digital content can only be distributed up to a maximum of three levels away from the originating node 10”).

Regarding claim 7, Issa teaches: a new registered node device in communication with each of the plurality of second layer node devices, the new registered node device assigned a network layer identifier corresponding to a third layer of computing devices of the cloudless infrastructure (col 6:39-45, “In accordance with a third level of content distribution, node 14a decides to forward the digital content to level three (3) recipient 16a, node 14c shares the digital content with level three recipient 16b, and peers 14b and 14d do not share the content with further nodes”).

Regarding claim 10, Afergan et al. teaches: at least one of the plurality of first layer node devices is a core network node for a sub-network of additional node devices, each of the additional node devices in communication with the at least one of the plurality of first layer node devices (¶ 15, “content providers offload their content delivery by aliasing (e.g., by a DNS CNAME) given content provider domains or sub-domains to domains that are managed by the service provider's authoritative domain name service”; ¶ 23, “this metafile includes one or more CDN or hybrid CDN-P2P domains or sub-domains that can then be used by the peer node to obtain the desired content”).

Claim(s) 11-12 and 15-16 correspond(s) to claim(s) 1, 3, 6, and 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 4 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afergan et al. and Issa, as applied above, and further in view of Song et al. (US 2017/0206132).

Regarding claim 4, Afergan et al. and Issa do not teach, however, Song et al. teaches: the shareable resource is one of a compute resource, a network resource, or a storage resource of the one of the second layer node devices (claim 1, “A hybrid storage system comprising: a node management unit measuring bandwidths for a cloud storage server and a Peer-to-Peer (P2P) storage peer; a variable control unit calculating a packet distribution vector for determining data units to be distributed into the cloud storage server and the P2P storage peer”; data units distributed in the p2p storage peer corresponds to a shared storage resource of the one of the second layer node devices).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the shareable resource is one of a compute resource, a network resource, or a storage resource of the one of the second layer node devices, as taught by Song et al., in the same way to the shareable resource, as taught by Afergan et al. and Issa. Both inventions are in the field of hybrid cloud and P2P systems, and combining them would have predictably resulted in an “increase of the amount of resources for the P2P storage system”, as indicated by Song et al. (¶ 5).

Claim(s) 17-20 correspond(s) to claim(s) 2 and 4, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Claim(s) 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afergan et al., Issa, and Deaton, Jr. et al., as applied above, and further in view of El-Beltagy et al. (US 2013/0132601).

Regarding claim 8, Afergan et al., Issa, and Deaton, Jr. et al. do not teach, however, El-Beltagy et al. teaches: the network layer identifier corresponding to the third layer of computing devices is assigned to the new registered node device when a total number of the plurality of second layer node devices equals an upper limit of second layer computing devices (¶ 65, “step S501 of FIG. 6b. Use that peer and subsequent peers in the array to build layer r+1 such that that the potential number of downloaded data sub-streams in layer r+1 is at the maximal attainable level (i.e. does not exceed a maximum number of sub-streams that can be uploaded from the immediately preceding layer r)”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the network layer identifier corresponding to the third layer of computing devices is assigned to the new registered node device when a total number of the plurality of second layer node devices equals an upper limit of second layer computing devices, as taught by El-Beltagy et al., in the same way to the shareable resource, as taught by Afergan et al. and Issa. Both inventions are in the field of hybrid cloud and P2P systems, and combining them would have predictably resulted in a system that “reduces load on the streaming source in a P2P overlay network where restrictions for streaming data content is imposed”, as indicated by El-Beltagy et al. (¶ 14).

Regarding claim 9, Afergan et al. and Issa do not teach, however, El-Beltagy et al. teaches: the network layer identifier corresponding to the third layer of computing devices is assigned to the new registered node device based on a first performance metric of the new registered node device and a second performance metric of the plurality of second layer node devices (¶ 47, “the tracker arranges in a first step S401 the peers p.sub.1, p.sub.2, p.sub.3, . . . , p.sub.n in distribution layers such that the number of peers in any one distribution layer does not exceed data content distribution capacity of peers in the immediately preceding distribution layer”).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have applied the known technique of the network layer identifier corresponding to the third layer of computing devices is assigned to the new registered node device based on a first performance metric of the new registered node device and a second performance metric of the plurality of second layer node devices, as taught by El-Beltagy et al., in the same way to the shareable resource, as taught by Afergan et al. and Issa. Both inventions are in the field of hybrid cloud and P2P systems, and combining them would have predictably resulted in a system that “reduces load on the streaming source in a P2P overlay network where restrictions for streaming data content is imposed”, as indicated by El-Beltagy et al. (¶ 14).

Claim(s) 13-14 correspond(s) to claim(s) 8-9, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/           Primary Examiner, Art Unit 2199